DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 4-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barraud (US Pub. No. 2011/0277898) in view of Daishiyou (JP06-099705; machine translation attached and relied upon) and Kemp (US Pat. No. 6,253,815).
Regarding claims 1, 4-5, 9 and 11, Barraud teaches a tire comprising a tread 1, the tire comprising hidden channels 30 that are intended to open up after a given amount of wear in order to form a groove, the channels comprising two opposite walls connected by a bottom (paragraphs [0031]-[0045]; figure 6). Barraud does not specifically disclose wear indicators. Daishiyou teaches a wear indicator in grooves, wherein the grooves comprise uneven portion 4 (taken to be the claimed texture) produced integrally with a bottom of the grooves, the texture being an organized arrangement of a plurality of elements, all or some of the elements of the arrangement being the repetition of a single base element, the texture surrounding the wear indicator and contrasting with the contact face of the wear indicator, the pitch of the uneven portions being preferably 0.2 mm or more, overlapping the claimed range of repetitive mean spacing (paragraphs [0004]-[0013]; figures 1-3). It would have been obvious to one of ordinary skill in the art at to use a texture surrounding wear indicators as taught by Daishiyou in the tire of Barraud in order to reduce the noise of the tire (see Daishiyou at paragraph [0003]). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP at 2144.05 citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Barraud and Daishiyou do not specifically disclose a difference in lightness between the first and second lightness. Kemp teaches a tire where visibility of an element can be increased using color, or texturing an element or its background (column 1, lines 4-40; figures 1 and 3). It would have 
Regarding claims 6-8, Daishiyou teaches the texture does not need to be provided in the entire area of the groove, but is preferably occupying at least 50% of the entire groove area (paragraphs [0004]-[0013]; figures 1-3). Such disclosure suggests the usage of a texture-free zone disposed between a zone provided with texture and the wear indicator, and it is a design choice as to how much of a texture-free zone to provide. Further, applicant has not submitted any evidence establishing unexpected results of a texture-free zone as claimed.
Regarding claim 10, Barraud teaches the use of holes 40 having a diameter equal to at least 30% of the groove below which open into the groove below (paragraphs [0037]-[0039]), and it would have been obvious to one of ordinary skill in the art to align such a hole with the wear indicator below in order to allow the wear indicator to be viewed before the groove has opened to the tread surface.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barraud in view of Daishiyou and Kemp as applied to claim 1 above, and further in view of Fukushima (JP07-205615).


Response to Arguments
Applicant’s arguments and submission of the translated priority document with respect to the prior art rejections over Emorine in view of Muhlhoff have been fully considered and are persuasive.  The rejections of the claims under 35 U.S.C. 103 over Emorine in view of Muhlhoff have been withdrawn. 
Applicant's arguments with respect to the prior art rejections over Barraud in view of Daishiyou and Kemp have been fully considered but they are not persuasive.
Applicant argues that unexpected results commensurate in scope with applicant’s claims have been demonstrated. However, unexpected results have not been demonstrated for at least the reason that no data has been submitted either in the specification or in a declaration.
Applicant argues that because Daishiyou does not disclose lightness, therefore it is not obvious to arrive at a claimed difference of at least 5 units of lightness. In response to this argument against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 
With regards to claim 7, applicant argues that there is no indication where the limitation is found in the prior art. Previously the rejection was indicating that using a texture free zone was a design choice, but the rejection has been modified to indicate where Daishiyou suggests using a texture free zone (paragraphs [0004]-[0013]; figures 1-3). It is noted that unexpected results are not necessary for patentability, and the Office was merely indicating that the prima facie case of obviousness was not overcome but unexpected results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	February 13, 2021

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
February 13, 2021